STATE OF LOUISIANA

                  COURT OF APPEAL, FIRST CIRCUIT

CAMSOFT           DATA       SYSTEMS,           INC.                                                NO.             2022          CW     0321


VERSUS


SOUTHERN           ELECTRONICS                 SUPPLY,
INC.     AND       ACTIVE           SOLUTIONS,
LLC                                                                                                            JULY           5,         2022




In    Re:              MMR     Group,           Inc.,          MMR     Offshore            Services,                 Inc.           and     MMR
                       Constructors,                  Inc.          d/ b/ a    MMR      Communications,                            applying
                       for     supervisory                 writs,             19th      Judicial               District                  Court,

                       Parish        of    East       Baton          Rouge,       No.        582741.




BEFORE:                MCCLENDON,              WELCH,          AND     HESTER,          JJ.


         WRIT           GRANTED           WITH        ORDER.           The      district                 court'          s        March     10,

2022        judgment,               declining                  to    modify          its       prior            April               2,     2019
judgment,              which therein denied a Joint Motion in Limine                                                               filed by
defendants/ respondents,                              MMR       Group,         Inc.,     MMR        Offshores                     Services,
Inc.,        and        MMR         Constructors                    Inc.      d/ b/ a      MMR       Communications,                            is
vacated.               In     this        court'      s        prior        opinion,           the         district                    court'    s

April        2,        2019    and        April       3,       2019        judgments          were             vacated             in     their

entirety,               with        express               instructions                 that      the            district                  court


comply with Louisiana Code                                     of Civil         Procedure                article              1425( F)(         3)
and (       4).         CamSoft           Data        Systems,                Inc.      v.     Southern                      Electronics

Supply,            Inc.,          2019- 0741 (              La.       App.       1st         Cir.         7/    2/ 19),             2019        WL

2865255 (              unpublished).                  A     vacated            judgment             is         of        no        force        or

effect;           thus,        when        a    judgment             is     vacated,          the        parties                  return        to

the     same           positions           they           held       before       the        judgment               was           rendered.

Kott        v.     Kott,          2020- 0873 (             La.       App.      lst      Cir.        4/   16/ 21),                 324     So. 3d
165,        175,        citing,           Reggio          v.     Reggio,         2014- 493 (             La.        App.           5th     Cir.
12/ 16/ 14),                166      So. 3d        290,             295,      writ       denied,                2015- 0099 (                La.

4/   2/ 15),           163     So. 3d          798.        As       the       district         court                has           failed        to

comply  with  this                        court'      s     instructions,                the        matter                   is    remanded

with  instructions                         for        compliance               with      La.         Code            Civ.           P.     art.

1425( F)(         3)        and (    4)        regarding              the      admissibility                        of        the        expert

opinions           of       Chetan        Sharma,           Stephen           Dell,      and     Michael                 Kaplan.


                                                                     JEW
                                                                     CHH


         McClendon,                 J.,    concurs.




COURT        OF    APPEAL,           FIRST       CIRCUIT




        DEPUTY          CLERK        OF    COURT
                  FOR       THE     COURT